UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4359


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MIGUEL RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cr-00401-TMC-1)


Submitted:   December 22, 2015             Decided:   January 5, 2016


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Miguel Rodriguez pleaded guilty to assault of a corrections

officer in violation of 18 U.S.C. § 111(a) (2012).                     The district

court sentenced Rodriguez to 37 months’ imprisonment, and he now

appeals.      Appellate    counsel      has   filed      a   brief     pursuant      to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the   district    court   committed     procedural        error   by     failing     to

adequately explain the sentence imposed.                 Rodriguez was informed

of his right to file a pro se supplemental brief, but he has not

done so.   Finding no error, we affirm.

      This court reviews the reasonableness of a sentence “under

a   deferential    abuse-of-discretion        standard.”          Gall    v.    United

States, 552 U.S. 38, 41 (2007).               We review the procedural and

substantive      reasonableness    of       the   sentence.          Id.       at   51.

“Procedural errors include ‘failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,    failing     to   consider       the    [18      U.S.C.]      § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.’”                         United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (quoting

Gall, 552 U.S. at 51).

      Only if the sentence is free of “significant procedural

error” does the court review the substantive reasonableness of

the    sentence,      accounting        for       “the       totality      of       the

                                        2
circumstances.”          Gall, 552 U.S. at 51.                   Any sentence within a

properly     calculated              Guidelines           range     is       presumptively

substantively reasonable; this presumption is rebutted only by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.                      United States v. Dowell, 771

F.3d 162, 176 (4th Cir. 2014).

      We have reviewed the record and conclude that the district

court   correctly        calculated         the    Guidelines      range,     treated       the

Guidelines as advisory only, and did not rely on erroneous facts

in    determining       the    sentence           imposed.        The    district      court

considered all of the § 3553(a) factors and thoroughly discussed

the factors that were relevant to Rodriguez’s case.                           Because the

district court imposed a sentence within the Guidelines range

and addressed the relevant § 3553(a) factors, we conclude that

the   district        court   did     not    abuse       its    discretion    or     fail    to

adequately explain the reason for its sentence.

      In   accordance         with    Anders,       we    have    reviewed     the    entire

record in this case and have found no meritorious issues for

appeal.          We    therefore          affirm     Rodriguez’s         conviction         and

sentence.    This court requires that counsel inform Rodriguez, in

writing,    of    the    right       to   petition        the    Supreme    Court     of    the

United States for further review.                    If Rodriguez requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                              3
leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on Rodriguez.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4